115 Ga. App. 277 (1967)
154 S.E.2d 461
COHRAN
v.
HARPER.
42405.
Court of Appeals of Georgia.
Argued November 8, 1966.
Decided February 7, 1967.
Rehearing Denied February 21, 1967.
Larry Cohran, for appellant.
Troutman, Sams, Schroder & Lockerman, T. M. Smith, Jr., Robert L. Pennington, for appellee.
PANNELL, Judge.
Plaintiff sued the defendant, a physician, charging him with malpractice arising out of an alleged "staph" infection she received on a hypodermic needle used by the physician's nurse in giving plaintiff an injection of penicillin at the physician's direction and in his presence, which injection resulted in osteomyelitis. The grounds of negligence were "(a) the defendant knowing that your plaintiff was allergic to penicillin failed to make an allergy test; (b) that the defendant failed to properly sterilize the hypodermic needle which was used to inject in and administered to your plaintiff a certain dose of penicillin." On motion for summary judgment the uncontradicted evidence of the plaintiff herself showed she suffered no allergic reactions to the penicillin. The evidence also showed without dispute that a prepackaged sterilized needle and syringe were used which was in accordance with proper and accepted medical practice (Mull v. Emory Univ., 114 Ga. App. 63 (4) (150 SE2d 276)) and that the nurse's hands never touched the needle. Assuming, but not deciding, that there was evidence that the needle was contaminated and the plaintiff's ailment was *278 caused thereby, there is no evidence that either the physician or his nurse or anyone in his office knew or by the exercise of ordinary care could have discovered that the prepackaged needle and syringe were so contaminated; or that, if the needle and syringe were contaminated, either the physician, his nurse, or someone in his employ through negligence or otherwise caused the contamination. The trial judge upon failure of the proof to make an issue as to either ground of negligence or that such negligence caused the injury and damage to the plaintiff, did not err in granting summary judgment for the defendant, there being no material issue arising out of the proof to be submitted to a jury. Ga. L. 1959, p. 234, et seq. (Code Ann. § 110-1201, et seq.).
Judgment affirmed. Felton, C. J., and Frankum, P. J., concur.